Exhibit 10(s)

ENERGEN CORPORATION STOCK INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
Dated as of _________,______




An Award of Restricted Stock is hereby granted to the below named Participant.
This Award is granted under the Energen Corporation Stock Incentive Plan (“the
Plan”), dated November 25, 1997, as amended, and is subject in all respects to
the terms and provisions of the Plan which is incorporated herein by reference.
Without limiting the generality of the foregoing, this Award is subject to the
transferability restrictions and forfeiture provisions set forth in the Plan.
Words defined in the Plan and used in this Agreement shall have the meanings set
forth in the Plan. The attributes of this Award are as follows:


1)
Participant:    «Name»    
 
 
2)
Number of Restricted Shares:    «Shares»
 
 
3)
Grant Date:    ______________
 
 
4)
Vesting: Restrictions on the Restricted Shares shall lapse [100% on specified
date / in increments on specified dates].
 
 
5)
Additional terms and conditions:    [None / specified additional conditions].





 
ENERGEN CORPORATION
 
 
 
 
By
 
 
 
 
 
Its
 





The Participant hereby accepts this Restricted Stock Award and agrees to accept
as binding, conclusive, and final all decisions and interpretations of the
Committee and/or the Board, upon any questions arising under the Plan.


 
 
 
Participant - «Name»


